DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant’s submission dated 7 September 2021 has been received and made of record.  Claims 1, 2, 9, 10, 17, and 18 have been amended.  Claims 3, 4, 11, 12, 19, and 20 have been canceled. Claims 21-24 have been added.

Response to Arguments
Applicant’s arguments, see Remarks, filed 7 September 2021, with respect to the rejection(s) of amended claim(s) 1, 9, and 17 under U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nguyen et al. (U.S. Patent Publication 2012/0317235). The new rejection is detailed below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10764351 in view of Nguyen et al. (U.S. Patent Publication 2012/0317235), hereinafter Nguyen.
Claims 6, 10, and 15 of ‘351 recite a method of receiving at a destination device from a first device over a first network using a first network protocol a first data segment of a plurality of data segments associated with a data file, receiving at the destination device from a second device over a 
Nguyen shows
A system comprising: (Fig. 11; Fig. 2, 116; [0037], lines 1-5; i.e. client computer device)
a network interface; (Fig. 11, 1120)
a memory (Fig. 11, 1104/1106) that stores instructions; and ([0038])
 one or more processors (Fig. 11, 1102) configured by the instructions to perform operations comprising: ([0038])
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to have modified ‘351 to incorporate the teachings of Nguyen to provide the necessary hardware and software to perform the method.

Claims 6, 10, and 15 of ‘351 recite a method of receiving at a destination device from a first device over a first network using a first network protocol a first data segment of a plurality of data segments associated with a data file, receiving at the destination device from a second device over a second network using a second network protocol a second data segment of the plurality of data segments associated with the data file, and determining that a third bandwidth exhibited by the second communication protocol is less than a fourth bandwidth exhibited by the first communication protocol, 
Nguyen shows
a network interface; (Fig. 11, 1120)
a memory (Fig. 11, 1104/1106) that stores instructions; and ([0038])
 one or more processors (Fig. 11, 1102) configured by the instructions to perform operations comprising: ([0038])
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to have modified ‘351 to incorporate the teachings of Nguyen to provide the necessary hardware.

Claims 6, 10, and 15 of ‘351 recite a method of receiving at a destination device from a first device over a first network using a first network protocol a first data segment of a plurality of data segments associated with a data file, receiving at the destination device from a second device over a second network using a second network protocol a second data segment of the plurality of data segments associated with the data file, and determining that a third bandwidth exhibited by the second communication protocol is less than a fourth bandwidth exhibited by the first communication protocol, receiving, at the destination device, a fourth data segment of the plurality of data segments with a fourth header using the first communication protocol. The method of claims 6, 10, and 15 differs from claim 17 of the instant application in that it is a different statutory category such that claim 17 is a non-transitory computer readable medium that stores instructions that, when executed by one or more processors cause the processors to execute the method, claim 17 comprises a network interface.
Nguyen shows
A system comprising: (Fig. 11; Fig. 2, 116; [0037], lines 1-5; i.e. client computer device)
a network interface; (Fig. 11, 1120)
a memory (Fig. 11, 1104/1106) that stores instructions; and ([0038])
 one or more processors (Fig. 11, 1102) configured by the instructions to perform operations comprising: ([0038])

It would have been obvious to one of ordinary skill in the art at the time of the invention was made to have modified ‘351 to incorporate the teachings of Nguyen to provide the necessary hardware and software to perform the method.


Instant Application
Patent Issued to application 15/815,137
Claim 1
A system comprising: 
a network interface, 
a memory that stores instructions, and one or more processors configured by the instructions to perform operations comprising: 


receiving, via the network interface over a first communication network and from a first server, a first portion of a data file: 

















receiving, via the network interface over a second communication network and from a second server, a second portion of the data file; 

based on a third portion of the data file being unavailable from the second server, selecting either the first server or the second server for a third portion of the data file, and 

via the network interface and from the selected server, the third portion of the data file.

A method, comprising: 
receiving, at a destination device, using a first communication protocol over a network, at least one address from which a plurality of data segments may be received, wherein the plurality of data segments is associated with a data file; 

receiving, from a first device at the destination device, using the first communication protocol, a first data segment of the plurality of data segments, the first data segment AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.116Page 4 Application Number: 15/815,137Dkt: 2050.267US2 Filing Date: November 16, 2017 Title: HIGHLY-SCALABLE DATA TRANSMISSION being transmitted with a corresponding first header, 
receiving, at the destination device, at least one second address from which the plurality of data segments may be received using a second communication protocol; and 

receiving, at the destination device, from a second device distinct from the first device, using the second communication protocol, a second data segment of the plurality of data segments with a second header, wherein the second header comprises a second segment identifier and a second offset value for the second data segment, the second segment identifier indicating a second relative location of the 

Claim 15
The method of claim 6, wherein: the receiving, from the first device, of the first data segment is via a first network; and the receiving, from the second device, of the second data segment is via a second network distinct from the first network.

Claim 10
The method of claim 6, further comprising: upon determining that reception of the plurality of 

A method comprising: 
receiving, via a network interface over a first communication network and from a first server, a first portion of a data file; 
receiving, via the network interface over a second communication network and from a second server, a second portion of the data file; 

based on a third portion of the data file being unavailable from the second server, selecting either the first server or the second server for a third portion of the data file, and 

receiving, via the network interface and from the selected server, the third portion of the data file.
Claim 6
A method, comprising: 
receiving, at a destination device, using a first communication protocol over a network, at least one address from which a plurality of data segments may be received, wherein the plurality of data segments is associated with a data file; 

receiving, from a first device at the destination device, using the first communication protocol, a first data segment of the plurality of data segments, the first data segment AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.116Page 4 Application Number: 15/815,137Dkt: 2050.267US2 Filing Date: November 16, 2017 Title: HIGHLY-SCALABLE DATA TRANSMISSION being transmitted with a corresponding first header, wherein the first header comprises a first segment identifier and a first offset value for the first data segment, the first segment identifier indicating a first relative location of the first data segment within the data file compared to other 
receiving, at the destination device, at least one second address from which the plurality of data segments may be received using a second communication protocol; and 

receiving, at the destination device, from a second device distinct from the first device, using the second communication protocol, a second data segment of the plurality of data segments with a second header, wherein the second header comprises a second segment identifier and a second offset value for the second data segment, the second segment identifier indicating a second relative location of the second data segment within the data file compared to other data segments of the plurality of data segments, the second offset value being different from the second segment identifier and indicating a second offset position of the second 

Claim 15
The method of claim 6, wherein: the receiving, from the first device, of the first data segment is via a first network; and the receiving, from the second device, of the second data segment is via a second network distinct from the first network.

Claim 10
The method of claim 6, further comprising: upon determining that reception of the plurality of data segments with their corresponding headers using the second communication protocol is unavailable, receiving, at the destination device, the plurality of data segments with their 



A non-transitory machine-readable medium that stores instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising: receiving, via a network interface over a first communication network and from a first server, a first portion of a data file; 
receiving, via the network interface over a second communication network and from a second server, a second portion of the data file; 

based on a third portion of the data file being unavailable from the second server, selecting either the first server or the second server for a third portion of the data file, and 


receiving, via the network interface and from the selected server, the third portion of the data file.
Claim 6
A method, comprising: 
receiving, at a destination device, using a first communication protocol over a network, at least one address from which a plurality of data segments may be received, wherein the plurality of data segments is associated with a data file; 

receiving, from a first device at the destination device, using the first communication protocol, a first data segment of the plurality of data segments, the first data segment AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.116Page 4 Application Number: 15/815,137Dkt: 2050.267US2 Filing Date: November 16, 2017 Title: HIGHLY-SCALABLE DATA TRANSMISSION being transmitted with a corresponding first header, wherein the first header comprises a first segment identifier and a first offset value for the first data segment, the first segment identifier indicating a first relative location of the first data segment within the data file compared to other data segments of the plurality of data segments, the first offset value being different from the first 
receiving, at the destination device, at least one second address from which the plurality of data segments may be received using a second communication protocol; and 

receiving, at the destination device, from a second device distinct from the first device, using the second communication protocol, a second data segment of the plurality of data segments with a second header, wherein the second header comprises a second segment identifier and a second offset value for the second data segment, the second segment identifier indicating a second relative location of the second data segment within the data file compared to other data segments of the plurality of data segments, the second offset value being different from the second segment identifier and indicating a second offset position of the second data segment within the data file, a transmission of the second data segment by the second device 

Claim 15
The method of claim 6, wherein: the receiving, from the first device, of the first data segment is via a first network; and the receiving, from the second device, of the second data segment is via a second network distinct from the first network.

Claim 10 
The method of claim 6, further comprising: upon determining that reception of the plurality of data segments with their corresponding headers using the second communication protocol is unavailable, receiving, at the destination device, the plurality of data segments with their corresponding headers using the first communication protocol.



Claim Rejections - 35 USC § 102
 The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1, 5, 9, 13, and 17 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Nguyen et al. (U.S. Patent Publication 2012/0317235), hereinafter Nguyen.
Regarding claim 1, Nguyen teaches
A system comprising: (Fig. 11; Fig. 2, 116; [0037], lines 1-5; i.e. client computer device)
a network interface; (Fig. 11, 1120)
a memory (Fig. 11, 1104/1106) that stores instructions; and ([0038])
 one or more processors (Fig. 11, 1102) configured by the instructions to perform operations comprising: ([0038])
receiving, via the network interface over a first communication network ([0011]; [0012]; Fig. 2; i.e. anycast server to client using unicast delivery mode) and from a first server, (Fig. 2, 108; i.e. anycast server) a first portion (i.e. first few blocks) of a data file; ([0014]; i.e. video file/software file) ([0020], lines 1-11; [0028], lines 1-15)
receiving, via the network interface over a second communication network ([0011]; [0012]; Fig. 2; i.e. multicast server to client using multicast delivery mode) and from a second server, (Fig. 2, 106; i.e. a second portion of a data file; ([0020], lines 11-20; [0028], lines 15-19; [0029], lines 1-7) 
based on a third portion of the data file being unavailable from the second server, (i.e. the multicast server is disabled from sending the content blocks) selecting the first server for the third portion of the data file; and ([0025]; [0026], lines 1-8; [0029], lines 7-14; i.e. The client device is redirected back to the anycast server to request/select the next blocks from the anycast server.)
receiving, via the network interface and from the selected server, (i.e. anycast server) the third portion of the data file. ([0026], lines 1-8)

Regarding claim 5, Nguyen teaches
The system of claim 1, wherein: 
the first communication network is a different communication network than the second communication network. ([0011]; [0012]; Fig. 2; i.e. The two network are different in that they use different delivery modes and a different source.)

Regarding claim 9, this method claim comprises limitations substantially the same as those detailed in claim 1 above and is accordingly rejected on the same basis.

Regarding claim 13, this method claim comprises limitations substantially the same as those detailed in claim 5 above and is accordingly rejected on the same basis.

Regarding claim 17, this medium claim comprises limitations substantially the same as those detailed in claim 1 above and is accordingly rejected on the same basis.
 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 10, 18, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nguyen in view of Park et al. (U.S. Patent Publication 2011/0225302), hereinafter Park.
Regarding claim 2, Nguyen shows all of the features with respect to claim 1 as outlined above. However, Nguyen fails to show
The system of claim 1, wherein: the selecting of the first server is further based on a current bandwidth of the first communication network.
Park shows
wherein: the selecting of the first server ([0028]; i.e. content server of the first CDN) is further based on a current bandwidth (i.e. most recent measure of bandwidth experienced by a given connection while downloading the most recent chunk) of the first communication network. ([0057]; [0048]; [0035], lines 1-9) 
Park and Nguyen are considered analogous art because they involve streaming content in blocks. Nguyen shows that a client device may select a server for blocks of the content based on a source list. ([0019]) Park shows that the client device may use the source list and a recent measure of bandwidth to select the server. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have modified Nguyen to incorporate the teachings of Park wherein the selecting of the first server is further based on a current bandwidth of the first 

Regarding claim 10, this method claim comprises limitations substantially the same as those detailed in claim 2 above and is accordingly rejected on the same basis.

Regarding claim 18, this medium claim comprises limitations substantially the same as those detailed in claim 2 above and is accordingly rejected on the same basis.

Regarding claim 21, Nguyen in view of Park shows all of the features with respect to claim 18 as outlined above. Nguyen in view of Park further shows
The machine-readable medium of claim 18, wherein: 
the first communication network is a different communication network than the second communication network. (Nguyen: [0011]; [0012]; Fig. 2; i.e. The two network are different in that they use different delivery modes and a different source.)

Claims 6 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nguyen in view of Einarsson et al. (U.S. Patent Publication 2013/0290555), hereinafter Einarsson.
Regarding claim 6, Nguyen shows all of the features with respect to claim 1 as outlined above. However, Nguyen fails to show
The system of claim 1, wherein: 
the receiving of the first portion of the data file comprises receiving the first portion of the data file via a first protocol; and 
the receiving of the second portion of the data file comprises receiving the second portion of the data file via a second protocol different from the first protocol.  
Einarsson shows
receiving, via the network interface (i.e. the client device inherently contains a network interface to communicate with the servers over the network) over a first communication network (Fig. 1; i.e. unicast network connecting HTTP server and client) and from a first server, (Fig. 1, 104; i.e. HTTP server) a first portion (i.e. segment) of a data file ([0022]; i.e. media) ([0070-0072]; Fig. 3)
receiving, via the network interface over a second communication network (Fig. 1; [0016]; i.e. broadcast/multicast network connecting BMSC and client) and from a second server, (Fig. 1, 106; [0016]; i.e. broadcast or multicast server/BMSC) a second portion of the data file; ([0078-0079]; Fig. 3)
the receiving of the first portion of the data file comprises receiving the first portion of the data file via a first protocol; ([0029]; [0034], lines 5-7; i.e. unicast HTTP protocol) and ([0070-0072])
the receiving of the second portion of the data file comprises receiving the second portion of the data file via a second protocol ([0035]; [0018]; i.e. flute/multicast) different from the first protocol. ([0078-0079]; Fig. 3)
Einarsson and Nguyen are considered analogous art because they involve content delivery via different communication networks. Nguyen shows that client may receive content segments by either unicast or multicast from two different servers. Einarsson explicitly shows that the two servers may be implementing different protocols for the multicast and the unicast. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have modified Nguyen to incorporate the teachings of Einarsson wherein the receiving of the first portion of the data file comprises receiving the first portion of the data file via a first protocol, and the receiving of the second portion of the data file comprises receiving the second portion of the data file via a second   

Regarding claim 14, this method claim comprises limitations substantially the same as those detailed in claim 6 above and is accordingly rejected on the same basis.

Claims 7 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nguyen in view of Zhang et al. (U.S. Patent Publication 2010/0263007), hereinafter Zhang.
Regarding claim 7, Nguyen shows all of the features with respect to claim 1 as outlined above. Nguyen further shows
The system of claim 1, wherein the operations further comprise: 
detecting an error in the received first portion of the data file; ([0018])
However, Nguyen fails to show
receiving, via the network interface and from the first server, error correction data; and 
correcting the detected error using the received error correction data.  
Zhang shows
detecting an error in the received first portion (i.e. packet) of the data file; (i.e. television content) ([0007])
receiving, via the network interface (i.e. it is inherent that a computer recipient of the packets would include a network interface) and from the first server, (Fig. 1, 110; i.e. sender/media server) error correction data; (i.e. ECC) and ([0007])
correcting the detected error using the received error correction data. ([0007])
Zhang and Nguyen are considered analogous art because they involve content delivery via communication networks. Nguyen shows when detecting an error in a block of the file requesting the 

Regarding claim 15, this method claim comprises limitations substantially the same as those detailed in claim 7 above and is accordingly rejected on the same basis.

Claims 8 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nguyen in view of Choi (U.S. Patent Publication 2003/0023915).
Regarding claim 8, Nguyen shows all of the features with respect to claim 1 as outlined above. Nguyen further shows
The system of claim 1, wherein the operations further comprise: 
detecting an error in the received first portion of the data file; and ([0018])
 ([0018], lines 13-18)
However, Nguyen fails to show
based on the detected error being uncorrectable, repeating the receiving, via the network interface over the first communication network and from the first server, of the first portion of the data file.
Choi shows
detecting an error in the received first portion (i.e. packet) of the data file; ([0004]; i.e. message) and ([0022], lines 1-4; i.e. An error must first be detected in a packet in order to determine whether it is uncorrectable.)
based on the detected error being uncorrectable, repeating the receiving, via the network interface ([0006]; i.e. it is inherent that a destination system in a packet switched network would contain a network interface to receive the packets) over the first communication network ([0004]; i.e. packet switched network) and from the first server, ([0006]; i.e. encoder/sender/source system) of the first portion of the data file. ([0022], lines 1-8)
Choi and Nguyen are considered analogous art because they involve receiving blocks of content via a communication network. Nguyen shows receiving blocks of a content file from two servers and when an error is detected requesting and receiving the block again form the anycast server. Choi shows that when an uncorrectable error is detected in the chunk then the recipient may request it again from the same sender. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have modified Nguyen to incorporate the teachings of Choi wherein based on the detected error being uncorrectable, repeating the receiving, via the network interface over the first communication network and from the first server, of the first portion of the data file. Doing so saves bandwidth by first checking to see if the error is correctable without requesting the block again.

Regarding claim 16, this method claim comprises limitations substantially the same as those detailed in claim 8 above and is accordingly rejected on the same basis.

Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nguyen in view of Park as applied above, and further in view of Einarsson.

The machine-readable medium of claim 18, wherein: 
the receiving of the first portion of the data file comprises receiving the first portion of the data file via a first protocol; and 
the receiving of the second portion of the data file comprises receiving the second portion of the data file via a second protocol different from the first protocol.  
Einarsson shows
receiving, via the network interface (i.e. the client device inherently contains a network interface to communicate with the servers over the network) over a first communication network (Fig. 1; i.e. unicast network connecting HTTP server and client) and from a first server, (Fig. 1, 104; i.e. HTTP server) a first portion (i.e. segment) of a data file ([0022]; i.e. media) ([0070-0072]; Fig. 3)
receiving, via the network interface over a second communication network (Fig. 1; [0016]; i.e. broadcast/multicast network connecting BMSC and client) and from a second server, (Fig. 1, 106; [0016]; i.e. broadcast or multicast server/BMSC) a second portion of the data file; ([0078-0079]; Fig. 3)
the receiving of the first portion of the data file comprises receiving the first portion of the data file via a first protocol; ([0029]; [0034], lines 5-7; i.e. unicast HTTP protocol) and ([0070-0072])
the receiving of the second portion of the data file comprises receiving the second portion of the data file via a second protocol ([0035]; [0018]; i.e. flute/multicast) different from the first protocol. ([0078-0079]; Fig. 3)
Einarsson and Nguyen in view of Park are considered analogous art because they involve content delivery via different communication networks. Nguyen shows that client may receive content segments by either unicast or multicast from two different servers. Einarsson explicitly shows that the two servers may be implementing different protocols for the multicast and the unicast. Therefore, it .  

Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nguyen in view Park in view of Zhang et al. (U.S. Patent Publication 2010/0263007), hereinafter Zhang.
Regarding claim 23, Nguyen in view of Park shows all of the features with respect to claim 18 as outlined above. Nguyen in view of Park further shows
The machine-readable medium of claim 18, wherein the operations further comprise: 
detecting an error in the received first portion of the data file; (Nguyen: [0018])
However, Nguyen in view of Park fails to show
receiving, via the network interface and from the first server, error correction data; and 
correcting the detected error using the received error correction data.  
Zhang shows
detecting an error in the received first portion (i.e. packet) of the data file; (i.e. television content) ([0007])
receiving, via the network interface (i.e. it is inherent that a computer recipient of the packets would include a network interface) and from the first server, (Fig. 1, 110; i.e. sender/media server) error correction data; (i.e. ECC) and ([0007])
correcting the detected error using the received error correction data. ([0007])
.

Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nguyen in view of Park in view of Choi (U.S. Patent Publication 2003/0023915).
Regarding claim 8, Nguyen in view of Park shows all of the features with respect to claim 18 as outlined above. Nguyen in view of Park further shows
The machine-readable medium of claim 18, wherein the operations further comprise: 
detecting an error in the received first portion of the data file; and (Nguyen: [0018])
 ([0018], lines 13-18)
However, Nguyen in view of Park fails to show
based on the detected error being uncorrectable, repeating the receiving, via the network interface over the first communication network and from the first server, of the first portion of the data file.
Choi shows
detecting an error in the received first portion (i.e. packet) of the data file; ([0004]; i.e. message) and ([0022], lines 1-4; i.e. An error must first be detected in a packet in order to determine whether it is uncorrectable.)
based on the detected error being uncorrectable, repeating the receiving, via the network interface ([0006]; i.e. it is inherent that a destination system in a packet switched network would contain a network interface to receive the packets) over the first communication network ([0004]; i.e. packet switched network) and from the first server, ([0006]; i.e. encoder/sender/source system) of the first portion of the data file. ([0022], lines 1-8)
Choi and Nguyen in view of Park are considered analogous art because they involve receiving blocks of content via a communication network. Nguyen shows receiving blocks of a content file from two servers and when an error is detected requesting and receiving the block again form the anycast server. Choi shows that when an uncorrectable error is detected in the chunk then the recipient may request it again from the same sender. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have modified Nguyen in view of Park to incorporate the teachings of Choi wherein based on the detected error being uncorrectable, repeating the receiving, via the network interface over the first communication network and from the first server, of the first portion of the data file. Doing so saves bandwidth by first checking to see if the error is correctable without requesting the block again.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE H JAHNIGE whose telephone number is (571)272-8450. The examiner can normally be reached 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on (571) 272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/CAROLINE H JAHNIGE/Primary Examiner, Art Unit 2451